Matter of Dietl v Board of Elections in the City of New York (2017 NY Slip Op 04573)





Matter of Dietl v Board of Elections in the City of New York


2017 NY Slip Op 04573


Decided on June 8, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2017

Sweeny, J.P., Renwick, Andrias, Kapnick, Kahn, JJ.


4398 100082/17

[*1]In re Richard Dietl, Petitioner-Appellant, 
vThe Board of Elections in the City of New York, Respondent-Respondent.


Law Office of Martin E. Connor, Brooklyn (Martin E. Connor of counsel), for appellant.
Raphael Savino and Steven H. Richman, New York, for respondent.

Order, Supreme Court, New York County (Debra A. James, J.), entered May 12, 2017, which denied the petition to correct a voter registration, and dismissed this proceeding brought pursuant to Election Law § 16-108, unanimously affirmed, without costs.
The court correctly found that, by checking two different political party affiliations on his application to register as a new voter in the City of New York, petitioner failed to enroll in any party (Election Law § 5-302[3]). We reject petitioner's argument that respondent should have enrolled him in the party in which he had previously been enrolled, in Nassau County (see Election Law §§ 5-208[4]; 5-304[4]; Matter of Coopersmith v Ortutay, 76 AD3d 651 [2d Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 8, 2017
CLERK